DETAILED ACTION

Response to Amendment
	Claims 1, 3-6, and 9-19 are currently pending.  Claims 2, 7, and 8 are cancelled.  New claims 18 and 19 have been added.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 3-6, and 9-19 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the white parcel", “the black parcel”, “the pixel electrode”, and “the shared electrode” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim.
s" and “the second electrode leads” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al (US 2010/0270924) in view of Lu et al (CN 104795518 A) using (US 2018/0054902) as an equivalent English translation, and further in view of Tanaka (US 2010/0079711).
Regarding claim 1, 3, 5, 13, and 19, Kaminska et al discloses a light-emitting/charge storage device “700” (battery with display function) comprising:  
an OLED active layers “7012” (OLED portion / non-volatile display layer), a [substrate layer “7013” + insulating layer “7021”] (transparent shared substrate), and a charge storage portion “7022” (power layer);
the OLED portion comprises an anode layer “207” (second electrode layer), an electroluminescent layer “204” (display medium layer), a cathode layer “202” (first electrode layer), and an insulating layer “201” (transparent medium layer); the anode layer is located between the electroluminescent layer and the substrate layer, the cathode layer and anode layer is at least partially transparent, and wherein the insulating layer may be transparent;
the charge storage portion may comprises a thin film battery comprising an anode (first electrode material), a solid electrolyte, a cathode (second electrode material), the solid electrolyte is located between the anode and the cathode;
wherein the anode layer “207” (second electrode layer) comprising an anode layer and an interconnect “704” (second electrode lead) connected to the anode layer, the cathode layer “202” (first electrode layer) comprising a cathode layer and an interconnect “704” (first electrode lead) connected to the cathode layer, and the cathode layer and the anode layer are located above the electroluminescent layer “204” (display medium layer) and under the electroluminescent layer, respectively;
and the light-emitting/charge storage device further comprises a carrier substrate layer “703” (first connection part); wherein each of the layers of the OLED portion may be extended to be in electrical contact with the carrier substrate layer through interconnects “704” which implies that the cathode layer is connected to the carrier substrate layer via the interconnect “704” and the anode layer is connected to the carrier substrate layer via the interconnect “704”; wherein the carrier substrate layer includes an energy recharge circuit “705” which may be connected to an external power recharge source (not shown) (external power supply) through wired or wireless electrical connection; wherein the carrier substrate layer is an edge connector, the interconnect on the cathode layer and the interconnect on the anode layer are 
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: textbox (first electrode lead / second electrode lead)][AltContent: textbox (conductive medium)]
    PNG
    media_image1.png
    579
    880
    media_image1.png
    Greyscale

However, Kaminska et al does not expressly teach the power layer comprises a first electrode current collector, a first electrode material, electrolyte, a second electrode material and a second electrode current collector, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the electrolyte; and the substrate layer is a printed circuit board (PCB) substrate, both the second electrode current collector and the first electrode layer are placed on the PCB substrate, the second electrode current collector being multiplexed as one surface layer of the PCB substrate, and the first electrode layer being multiplexed as another surface layer of the PCB substrate; and the second electrode current collector, the PCB substrate and the first electrode layer constitute a PCB structure (claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska light-emitting/charge storage device to include a power layer comprising a first electrode current collector, a first electrode material, electrolyte, a second electrode material and a second electrode current collector, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the electrolyte; and a substrate layer that is a PCB substrate in order to utilize a battery which can be used in an electronic device which does not require charging battery frequently or replacing battery often during using of the electronic device ([0004]).  In addition, the substitution of one known type of battery for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.     

Tanaka discloses a front substrate “400” (transparent medium layer) and a driving construction layer “31” (PCB substrate) that forms a sealed space with liquid crystal layer “32” (display medium layer) sealed in the sealed space; wherein the display cells are liquid crystal molecules; wherein the battery further comprises directional films (first alignment film + second alignment film) (not shown); wherein the pixel cell comprises a thin-film transistor and a pixel electrode connected to the thin-film transistor ([0034] and Fig. 3).  Examiner’s note:  the Office takes the position that the limitation “the first alignment film is located between a first electrode and the liquid crystal layer and the second alignment film is located between the liquid crystal layer and a second electrode layer” is common technical means in the art and is conventional characteristics of liquid crystal displays.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu light-emitting/charge storage 
Examiner’s note:  the Office takes the position that the combination of Kaminska and Lu would result in a printed circuit board substrate that has the dual function of transmitting signals for the OLED display and the battery.  Therefore, the second electrode current collector (of the battery) would necessarily be multiplexed as one surface layer of the PCB substrate and the first electrode layer (of the display layer) would necessarily be multiplexed as another surface layer of the PCB substrate because the PCB substrate would simultaneously transmit signals for both the display 
Regarding claims 9-12, the Office takes the position that the limitations “wherein the first electrode is a pixel electrode, and the second electrode is a shared electrode; the first electrode layer comprises a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line”, “wherein the first electrode layer further comprises a display driver, the display driver is connected to the pixel cells in the first electrode layer via the scan lines and the data lines and is configured to drive the pixel cells in the first electrode layer”, “wherein when the first electrode is a shared electrode, the second electrode is a pixel electrode; the second electrode layer comprises a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the second electrode layer, and is surrounded by a corresponding scan line and a corresponding data line”, “wherein the second electrode layer further comprises a display driver, the display driver is connected to the pixel cells in the second electrode layer via the scan lines and the data lines and is configured to drive the pixel cells in the second electrode layer” are common technical means in the art.  For example, Araya (US 2009/0033645) discloses a liquid crystal display device 1 including a plurality of pixels and a display control circuit 3 that supplies the display data to a scan line driving circuit 4 and a data line driving circuit 5, wherein the scan line driving circuit 4 drives a plurality of scan lines provided in 
Regarding claim 14, Lu et al also discloses a battery further comprises a first electrode lead “109” (first electrode wiring) and a second electrode lead “110” (second electrode wiring); the second electrode current collector and the first electrode lead and the second electrode lead are located on a same plane; the second electrode lead and the second electrode current collector are conductive; the first electrode lead and the first electrode current collector are conductive, and the first electrode lead is inherently insulated to the second electrode current collector and the second electrode lead ([0026]).  
Regarding claims 15 and 16, Lu et al also discloses an electronic device containing a battery “301”, wherein the electronic device further comprises a main board “401” (main circuit board), the main board arranged with a plurality of electronic components “402” (electronic elements), the battery is connected to the main board via a connecting part “302” (first junction part) at an edge of the battery; wherein the battery is connected to the main board via a second junction “302” located at the edge of the battery itself.  
Regarding claim 17, Kaminska et al as modified by Lu et al does not expressly teach an electronic device further comprising an auxiliary circuit board; the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al and Tanaka as applied to claim 3 above, and further in view of Kimura (US 2010/0224878).  
However, Kaminska et al as modified by Lu et al and Tanaka does not expressly teach microcapsule that contains transparent liquid, and a plurality of white particles with charges of a first polarity and a plurality of black particles with charges of a second polarity in the transparent liquid (claim 4); wherein the white parcel and the black parcel are driven by an electric field between the pixel electrode and the shared electrode, wherein if the charges of the first polarity are positive charge, the charges of the second polarity are negative charge; if the charges of the first polarity are negative charge, the charges of the second polarity are positive charge (claim 18).  
Kimura discloses a microcapsule (display cells) in which transparent liquid, white microparticles (white parcel) which are charged positively or negatively, and black microparticles (white parcel) which are charged to polarity different than that of the white microparticles are encapsulated, wherein in the microcapsule which is provided 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu/Tanaka light-emitting/charge storage device to include microcapsule that contains transparent liquid, and a plurality of white particles with charges of a first polarity and a plurality of black particles with charges of a second polarity in the transparent liquid; wherein the white particles and the black particles are driven by an electric field between the pixel electrode and the shared electrode, wherein if the charges of the first polarity are positive charge, the charges of the second polarity are negative charge; if the charges of the first polarity are negative charge, the charges of the second polarity are positive charge in order to provide an electrophoretic display element that does not need auxiliary light and requires low power consumption ([0393]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al and Tanaka as applied to claim 3 above, and further in view of Kanbe et al (US 4781441).  
However, Kaminska et al as modified by Lu et al and Tanaka does not expressly teach liquid crystal molecules that are bistable liquid crystal molecules.  
Kanbe et al discloses liquid crystals that are bistable liquid crystal molecules (col. 3, lines 23-25).
.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
         
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729